      Case 2:17-cv-00479-ECM-KFP Document 35 Filed 10/09/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

LAMARCUS JAMAINE HOWARD, #249423, )
                                  )
      Plaintiff,                  )
                                  )
      v.                          ) CIVIL ACT. NO. 2:17-cv-479-ECM
                                  )              (WO)
SGT. RANDOLPH,                    )
                                  )
      Defendant.                  )

                          MEMORANDUM OPINION and ORDER

       Now pending before the court is the Recommendation of the Magistrate Judge (doc.

33) which recommends that the Defendant’s motion for summary judgment (doc.15) be

granted with respect to the Plaintiff’s claim for monetary damages against the Defendant

in his official capacity, and denied with respect to the Plaintiff’s excessive force claim

against the Defendant in his individual capacity. (Doc. 33 at 14). On July 28, 2020, the

Defendant filed objections to the Recommendation. (Doc. 34).

       When a party objects to a Magistrate Judge’s Report and Recommendation, the

district court must review the disputed portions de novo. 28 U.S.C. § 636(b)(1). The

district court “may accept, reject, or modify the recommended disposition; receive further

evidence; or resubmit the matter to the magistrate judge with instructions.” Fed. R. Civ.

P. 72(b)(3). De novo review requires that the district court independently consider factual

issues based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ., 896 F.2d 507,

513 (11th Cir. 1990).      However, objections to the Magistrate Judge’s Report and

Recommendation must be sufficiently specific in order to warrant de novo review. See
      Case 2:17-cv-00479-ECM-KFP Document 35 Filed 10/09/20 Page 2 of 4




Macort v. Prem, Inc., 208 F. App’x 781, 783-85 (11th Cir. 2006). Otherwise, a Report and

Recommendation is reviewed for clear error. Id.

       The Court has carefully reviewed the record in this case, the Recommendation of

the Magistrate Judge, and the Defendant’s objections. The Defendant raises multiple

objections which are all related to the Magistrate Judge’s denial of summary judgment on

the Plaintiff’s excessive force claim, so the Court reviews these particular objections de

novo. The Defendant asserts that Howard’s claims are not credible, that the force used

against him was applied in a good faith effort to maintain or restore discipline, and that the

correctional officers’ affidavits contradict Howard’s claims. (Doc. 34). In essence, the

Defendant contends that if the Court disbelieves the Plaintiff, then there are no disputed

issues of fact and summary judgment is due to be granted to the Defendant.

       The Magistrate Judge found that,

              . . . Howard contends Randolph, without reason or warning,
              violently struck him in the face, slammed him to the floor and
              continued punching him in the face. Doc. 1 at 3.

                      Defendant Randolph adamantly denies Howard’s claim
              regarding the use of excessive force. Specifically, Randolph
              maintains he used only the force necessary to gain control of
              Howard because as Howard was leaving the shift office he
              “grabbed Officer Redd’s shirt and attempted to push [Redd] to
              the wall. Inmate Howard was placed on the floor where
              restraints were applied.” Doc. 15-5 at 1–2. Thus, the
              defendant disputes Howard’s allegation regarding the use of
              excessive force and maintains that at no time during the
              incident was more force used than necessary to subdue and
              gain control of Howard after he attempted to push Officer Redd
              into the wall.

(Doc. 33 at 12–13) (brackets in original).
      Case 2:17-cv-00479-ECM-KFP Document 35 Filed 10/09/20 Page 3 of 4




       In his sworn complaint, Howard alleges that the Defendant assaulted him violently

for no reason. The Defendant points out that the Plaintiff presents no evidence other than

his complaint to support this allegation and asserts that summary judgment is, therefore,

appropriate. However, when considering summary judgment, the Court must consider the

specific facts pled in Howard’s sworn complaint. See Caldwell v. Warden, FCI Talladega,

748 F.3d 1090, 1098 (11th Cir. 2014). The facts presented in the Plaintiff’s sworn

complaint are sufficient to raise a genuine issue of material fact about the amount of force

used and whether the force was applied in a good faith effort to maintain or restore

discipline. See Sears v. Roberts, 922 F.3d 1199, 1206 (11th Cir. 2019) (noting that

statements in a verified complaint should be “treated as testimony by the district court”).

              Summary judgment is not a time for fact-finding; that task is
              reserved for trial. See, e.g., Tolan v. Cotton, 572 U.S. 650,
              655–57, 134 S.Ct. 1861, 188 L.Ed.2d 985 (2014). Rather, on
              summary judgment, the district court must accept as fact all
              allegations the non-moving party makes, provided they are
              sufficiently supported by the evidence of record. See Anderson
              v. Liberty Lobby, Inc., 477 U.S. 242, 251, 106 S.Ct. 2505, 91
              L.Ed.2d 202 (1986). So when competing narratives emerge on
              key events, courts are not at liberty to pick which side they
              think is more credible. See Feliciano v. City of Miami Beach,
              707 F.3d 1244, 1247 (11th Cir. 2013). Indeed, if “the only
              issue is one of credibility,” the issue is factual, and a court
              cannot grant summary judgment. Mize v. Jefferson City Bd. Of
              Educ., 93 F.3d 739, 742–43 (11th Cir. 1996).

              We must also bear in mind that, in identifying the relevant facts
              to resolve a motion for summary judgment, a district court
              must “view all evidence and make all reasonable inferences in
              favor of” the non-moving party. Allen v. Bd. of Pub. Educ. for
              Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007) (citations and
              quotation marks omitted). And if a reasonable jury could make
              more than one inference from the facts, and one of those
              permissible inferences creates a genuine issue of material fact,
      Case 2:17-cv-00479-ECM-KFP Document 35 Filed 10/09/20 Page 4 of 4




                a court cannot grant summary judgment. Id. Rather, the court
                must hold a trial to get to the bottom of the matter.

Sconiers v. Lockhart, 946 F.3d 1256, 1263 (11th Cir. Jan. 7, 2020).

       The Court agrees with the Magistrate Judge that the Defendant’s motion for

summary judgment must be denied because there are genuine issues of material fact

concerning the use of force against the Plaintiff and Sgt. Randolph’s involvement in that

use of force.

       Accordingly, for the reasons as stated and for good cause, it is

       ORDERED as follows that:

       1.       the Defendant’s objections (doc. 34) are OVERRULED;

       2.       the Recommendation of the Magistrate Judge (doc. 33) is ADOPTED;

       3.       the Defendant’s motion for summary judgment is GRANTED with respect

to the Plaintiff’s claim for monetary damages against him in his official capacity as the

Defendant is entitled to sovereign immunity on this claim; and

       4.       the Defendant’s motion for summary judgment is DENIED with respect to

the Plaintiff’s excessive force claim against him in his individual capacity.

       DONE this 9th day of October, 2020.


                              /s/ Emily C. Marks
                             EMILY C. MARKS
                             CHIEF UNITED STATES DISTRICT JUDGE
